Case: 21-30310     Document: 00516065426         Page: 1     Date Filed: 10/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 21-30310                    October 22, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Funky 544, L.L.C.,

                                                           Plaintiff—Appellant,

                                       versus

   Houston Specialty Insurance Company,

                                                           Defendant—Appellee.


                 Appeal from the United States District Court for
                         the Eastern District of Louisiana
                            USDC No. 2:20-CV-944


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Funky 544, L.L.C. appeals the district court’s determination that its
   insurer, Houston Specialty Insurance Company, did not have a duty to
   defend it against litigation arising out of a stabbing at its bar. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30310        Document: 00516065426        Page: 2   Date Filed: 10/22/2021




                                    No. 21-30310


           FACTUAL AND PROCEDURAL BACKGROUND
          In November 2014, Shakeva Soniat and Serena Tribbit were having
   drinks at a bar on Bourbon Street in New Orleans called Funky 544. Ronesha
   Kelly, who at age 19 was too young to be served alcohol, had been drinking
   there. She began arguing with the two women, then stabbed them both.
          In January 2015, Soniat and Tribbit sued Funky 544 in state district
   court for Orleans Parish, Louisiana, claiming that their injuries resulted from
   Funky 544’s negligence. The bar owner had a commercial general liability
   insurance policy with Houston Specialty Insurance Company. In July 2015,
   five months after Funky 544 notified it of the suit, Houston Specialty de-
   clined coverage.
          Neither Funky 544 nor Houston Specialty ever filed a response to the
   state court suit. In September 2015, the state court entered a preliminary
   default against Funky 544. In January 2016, it heard the motion by the plain-
   tiffs in that suit to confirm the default. In February 2016, the state court
   awarded the two plaintiffs almost $580,000 for pain and suffering and almost
   $55,000 for medical expenses.
          In March 2020, Funky 544 sued Houston Specialty in the United
   States District Court for the Eastern District of Louisiana, claiming a breach
   of the insurer’s contractual and statutory duties. Houston Specialty moved
   for summary judgment on those claims, arguing an exclusion in the policy
   applied to Soniat and Tribbit’s claims. This exclusion applies to injuries
   caused by the use of firearms or other weapons:
         The following is added to the Exclusion Section of the COM-
         MERCIAL GENERAL LIABILITY COVERAGE FORM and
         the LIQUOR LIABILITY COVERAGE FORM:
          This insurance does not apply to, “bodily injury,” “property
          damage,” “personal and advertising injury,” “injury” or med-
          ical expense arising out of firearms or weapons or out of any act
          or omission in connection with the prevention or suppression




                                         2
Case: 21-30310      Document: 00516065426           Page: 3    Date Filed: 10/22/2021




                                     No. 21-30310


          of firearms or weapons, including failure to warn, train or su-
          pervise, whether caused by or at the instigation or direction of
          the insured, his employees, patrons or any other person or fail-
          ure to render aid and/or notify emergency personnel.
   The policy defines “weapons” as “instruments of an offensive or defensive
   nature and include but are not limited to batons, bow or crossbow, arrows,
   knives, mace, stun guns, tasers, or swords.”
          The district court concluded that this exclusion applies and granted
   summary judgment. Funky 544 timely appealed.


                                  DISCUSSION
          We review a district court’s grant of a summary judgment de novo.
   Federal Ins. Co. v. Singing River Health Sys., 850 F.3d 187, 194 (5th Cir. 2017).
   Summary judgment is appropriate when the “movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment
   as a matter of law.”       FED. R. CIV. P. 56(a).       “The district court’s
   interpretation of an insurance contract and its exclusions is a question of law
   and is subject to de novo review.” Delta Seaboard Well Serv’s, Inc. v. Am.
   Int’l Specialty Lines Ins. Co., 602 F.3d 340, 342–43 (5th Cir. 2010). Because
   our jurisdiction is based on diversity of citizenship, we apply Louisiana’s
   substantive law. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).
          In Louisiana, an insurer must provide a defense “whenever the
   pleadings against the insured disclose a possibility of liability under the
   policy.” Meloy v. Conoco, Inc., 504 So. 2d 833, 839 (La. 1987). Insurance
   policies are interpreted according to their “plain, ordinary and generally
   prevailing meaning, unless the words have acquired a technical meaning.”
   Cadwallader v. Allstate Ins. Co., 848 So. 2d 577, 580 (La. 2003). It is only




                                          3
Case: 21-30310      Document: 00516065426            Page: 4   Date Filed: 10/22/2021




                                     No. 21-30310


   where a policy is interpreted “unambiguously [to] exclude[] coverage” that
   an insurer does not have a duty to defend. Meloy, 504 So. 2d at 838.
          Houston Specialty argues it did not have a duty to defend Funky 544
   because the weapons exclusion in the policy unambiguously covers all of
   Soniat and Tribbit’s negligence claims. While Funky 544 acknowledges that
   the exclusion may cover some negligence claims, it argues that the plain
   language does not reach each of their negligence claims. Therefore, Houston
   Specialty allegedly still had a duty to defend.
          The district court described the claims of negligence in state court as
   Funky 544’s failure to require patron identifications and, more generally, its
   failure to prevent underage drinking. Even so, an element of each of Soniat
   and Tribbit’s claims is that Funky 544’s negligence caused them to be injured
   by a knife. An exclusion covering “bodily injury arising out of [] assault and
   battery” applies unless the injuries are “separate and distinct” from the
   physical altercation. Guste v. Lirette, 251 So. 3d 1126, 1133 (La. Ct. App.
   2018). The term in this exclusion of “arising out of” the use of weapons
   unambiguously provides that for coverage, an injury must be entirely separate
   from those relating to the use of weapons.
          One helpful state court opinion involved a suit against a Louisiana bar
   and its insurer after the plaintiff was stabbed by another patron. Foquet v.
   Daiquiris & Creams of Mandeville, L.L.C., 49 So. 3d 44, 45–46 (La. Ct. App.
   2010). Judgment for the insurer was affirmed based on an exclusion in the
   policy for “‘bodily injury,’ . . . arising out of or resulting from” the use of a
   weapon. Id. at 47–49. Because the only injuries were related to the stabbing,
   the claims were based on plainly excluded conduct. Id. at 48–49.
          Here, every negligence claim in the state court suit derived from the
   stabbing. The policy’s weapons exclusion therefore applies. AFFIRMED.




                                          4